Exhibit 10.3

Execution Version

 

 

 

COLLATERAL MANAGEMENT AGREEMENT

dated as of June 26, 2015

by and between

CARLYLE GMS FINANCE MM CLO 2015-1 LLC

and

CARLYLE GMS INVESTMENT MANAGEMENT L.L.C.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  Definitions      2   

2.

  General Duties of the Collateral Manager      3   

3.

  Purchase and Sale Transactions; Brokerage      7   

4.

  Services to Other Issuers; Certain Affiliated Activities      9   

5.

  Conflicts of Interest      12   

6.

  Records; Confidentiality      12   

7.

  Obligations of Collateral Manager      13   

8.

  Compensation      14   

9.

  Benefit of the Agreement      16   

10.

  Limits of Collateral Manager Responsibility; Indemnification      16   

11.

  No Partnership or Joint Venture      19   

12.

  Term; Termination      19   

13.

  Termination for Cause      21   

14.

  Action Upon Termination      23   

15.

  Use of Name      24   

16.

  Assignments      24   

17.

  Representations and Warranties      25   

18.

  Observation Rights      29   

19.

  Notices      29   

20.

  Binding Nature of Agreement; Successors and Assigns; No Third-Party
Beneficiaries      29   

21.

  Entire Agreement; Amendments      29   

22.

  Conflict with the Indenture      30   

23.

  Subordination and Assignment      30   

24.

  Governing Law; Submission to Jurisdiction; Venue, Etc      30   

25.

  Indulgences Not Waivers      31   

26.

  Costs and Expenses      31   

27.

  Titles Not to Affect Interpretation      31   

28.

  Execution in Counterparts      31   

29.

  Provisions Separable      31   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

30.

  Number and Gender      31   

31.

  Written Disclosure Statement      32   

32.

  Survival of Representations, Warranties and Indemnities      32   

33.

  Non Recourse      32   

 

-ii-



--------------------------------------------------------------------------------

Collateral Management Agreement

This Collateral Management Agreement, dated as of June 26, 2015 (the
“Agreement”), is entered into by and between CARLYLE GMS FINANCE MM CLO 2015-1
LLC, a Delaware limited liability company (together with successors and assigns
permitted hereunder, the “Issuer”), and CARLYLE GMS INVESTMENT MANAGEMENT
L.L.C., a Delaware limited liability company, as collateral manager (together
with its successors and assigns, “CGIM” or the “Collateral Manager”).

WITNESSETH:

WHEREAS, the Issuer intends to issue, pursuant to an indenture to be dated as of
the date hereof (as the same may be supplemented or otherwise modified from time
to time, the “Indenture”), between the Issuer and State Street Bank and Trust
Company, a trust company organized under the laws of the Commonwealth of
Massachusetts, as Trustee (as defined therein), (i) U.S.$160,000,000 aggregate
principal amount of Class A-1A Senior Secured Floating Rate Notes, due 2027 (the
“Class A-1A Notes”), (ii) U.S.$40,000,000 aggregate principal amount of
Class A-1B Senior Secured Floating Rate Notes, due 2027 (the “Class A-1B
Notes”), (iii) U.S. $27,000,000 aggregate principal amount of Class A-1C Senior
Secured Fixed Rate Notes, due 2027 (the “Class A-1C Notes”) and (iv) U.S.
$46,000,000 Class A-2 Senior Secured Floating Rate Notes, due 2027 (the “Class
A-2 Notes” and, together with the Class A-1A Notes, the Class A-1B Notes and the
Class A-1C Notes, the “Notes”);

WHEREAS, the Issuer also intends to issue, pursuant to the Limited Liability
Company Agreement, Preferred Interests in an amount equal to U.S. $125,900,000
(the “Preferred Interests”);

WHEREAS, the Issuer also will issue, pursuant to the Indenture, Reinvesting
Holder Notes, due 2027 (the “Reinvesting Holder Notes” and, together with the
Notes and the Preferred Interests, the “Securities”);

WHEREAS, pursuant to the Indenture, the Issuer intends to pledge to the Trustee
for the benefit of the Secured Parties certain Collateral Obligations, Eligible
Investments, any Equity Securities acquired or received in connection with the
Collateral Obligations, together with certain other contract rights, amounts on
deposit in certain accounts, certain other assets and the proceeds thereof;

WHEREAS, the Issuer is authorized to enter into this Agreement, pursuant to
which the Collateral Manager agrees to perform, on behalf of the Issuer, certain
duties with respect to the Assets in the manner and on the terms set forth
herein and to provide such additional duties as are consistent with the terms of
this Agreement and the Indenture as the Issuer may from time to time request;
and

WHEREAS, the Issuer desires to engage the Collateral Manager to provide the
services described herein and the Collateral Manager has the capacity to provide
such services, is prepared to perform such services upon the terms and
conditions set forth herein and desires to accept such appointment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties to this Agreement, the parties hereto
agree as follows:

1. Definitions.

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture.

“Advisers Act” shall have the meaning specified in Section 17(b)(i).

“Affiliate Transaction” shall have the meaning specified in Section 3(e).

“Agreement” shall mean this Collateral Management Agreement, as amended from
time to time in accordance with the terms hereof.

“Collateral Manager Breach” shall have the meaning specified in Section 10(a).

“Cross Transactions” shall have the meaning specified in Section 3(c).

“Deferred Base Management Fee” shall have the meaning specified in Section 8(b).

“Deferred Base Management Fee Cap” shall mean, on any Payment Date, the maximum
amount of Deferred Base Management Fee that the Collateral Manager may be repaid
on such Payment Date, equal to the lesser of (a) the amount designated by the
Collateral Manager for payment on such Payment Date and (b) the amount available
for distribution in excess of the current interest payments on the Rated Notes
(excluding any Deferred Base Management Fee elected by the Collateral Manager to
be paid on such Payment Date).

“Deferred Management Fees” shall have the meaning specified in Section 8(b).

“Deferred Subordinated Management Fee” shall have the meaning specified in
Section 8(b).

“Firm” shall have the meaning specified in Section 4(a).

“Indemnified Party” shall have the meaning specified in Section 10(b).

“Indemnifying Party” shall have the meaning specified in Section 10(b).

“Indenture” shall have the meaning specified in the recitals.

“Losses” shall have the meaning specified in Section 10(b).

“Notes” shall have the meaning specified in the recitals.

 

2



--------------------------------------------------------------------------------

“Personnel” shall have the meaning specified in Section 4(a).

“Preferred Interests” shall have the meaning specified in the recitals.

“Reinvestment Holder Notes” shall have the meaning specified in the recitals.

“Securities” shall have the meaning specified in the recitals.

“Transaction” shall mean any action taken by the Collateral Manager on behalf of
the Issuer in accordance with the terms of this Agreement, including, without
limitation, (i) selecting and acquiring Collateral Obligations and Eligible
Investments, (ii) supervising, investing and reinvesting the Assets, and
(iii) instructing the Trustee with respect to any disposition or tender of a
Collateral Obligation, Equity Security or Eligible Investment by the Issuer.

2. General Duties of the Collateral Manager.

The Collateral Manager shall provide services to the Issuer as follows:

(a) Subject to and in accordance with the terms of the Indenture and this
Agreement, the Collateral Manager agrees to supervise and direct the investment
and reinvestment of the Assets, and shall perform on behalf of the Issuer those
investment-related duties and functions assigned to the Issuer under the
Indenture, including, without limitation, the furnishing of Issuer Orders and
providing such certifications as may be required under the Indenture with
respect to permitted purchases and sales of Collateral Obligations and Eligible
Investments; and the Collateral Manager shall have the power to execute and
deliver all other necessary and appropriate documents and instruments on behalf
of the Issuer with respect thereto.

(b) The Collateral Manager shall, subject to the terms and conditions of the
Indenture and this Agreement, perform its obligations hereunder and under the
Indenture with reasonable care and in good faith using a degree of skill and
attention no less than that which the Collateral Manager exercises with respect
to comparable assets that it manages for itself and for others with similar
objectives and policies, and to carry out its obligations hereunder using a
standard no less than the practices and procedures followed by institutional
managers of national standing relating to assets of the nature and character of
the Assets. Without prejudicing the preceding sentence, the Collateral Manager
shall follow its customary standards, policies and procedures in performing its
duties hereunder.

(c) The Collateral Manager shall comply with all the terms and conditions of the
Indenture affecting the duties and functions to be performed by it hereunder.
The Collateral Manager shall be bound to follow the terms of any amendment to
the Indenture; provided that in each case the Collateral Manager has consented
to such amendment and received a copy of such amendment. The Issuer agrees that
it will not permit to become effective any amendment to the Indenture or any
other agreement that would, as reasonably determined by the Collateral Manager,
(A) increase the duties or liabilities of, reduce or eliminate any protection,
right or privilege of (including as a result of an effect on the amount or
priority of any fees or other amounts payable to the Collateral Manager), or
adversely change the economic consequences to,

 

3



--------------------------------------------------------------------------------

the Collateral Manager; (B) modify the Investment Criteria, Collateral Quality
Test, Coverage Tests, or the restrictions on the Sales of Collateral
Obligations; or (C) materially expand or restrict the Collateral Manager’s
discretion; unless, in each case, the Collateral Manager has been given prior
written notice of such amendment and has consented thereto in writing, such
consent not to be unreasonably withheld or delayed; provided, that the
Collateral Manager may withhold its consent in its sole discretion with respect
to any amendment that increases or adds to the obligations of the Collateral
Manager or affects the amount, timing or priority of payment of the fees or
other amounts payable to the Collateral Manager.

(d) Subject to the terms and conditions of this Agreement and the Indenture, the
Collateral Manager shall (i) select the Collateral Obligations and Eligible
Investments to be received or acquired by the Issuer; (ii) invest and reinvest
the Assets and facilitate the acquisition and settlement of Collateral
Obligations by the Issuer; (iii) advise the Issuer with respect to interest rate
risk and cash flow timing including selecting and negotiating hedge agreements;
(iv) monitor the Assets and instruct the Trustee with respect to any disposition
or tender of a Collateral Obligation, Equity Security or Eligible Investment by
the Issuer in accordance with the Indenture; (v) select the applicable Matrix
Combination to be in effect from time to time; and (vi) provide to the
Collateral Administrator certain information specified in the Collateral
Administration Agreement and review the reports prepared pursuant to the
Indenture and the Collateral Administration Agreement. In performing its duties
hereunder, the Collateral Manager shall manage the Assets with the objectives
(but with no guarantee) that there be sufficient funds available on each Payment
Date in accordance with the Priority of Payments (1) to pay interest on the
Notes in a timely manner; (2) to repay principal of each Class of Notes in full
on or prior to the Stated Maturity; (3) to pay expenses; and (4) subject to
clauses (1) through (3) above, to provide returns to holders of the Preferred
Interests; provided, that, subject to Section 10 herein, in no event whatsoever
shall there be recourse to the Collateral Manager or any of its Affiliates for
any amounts payable on the Securities or the other payment obligations of the
Issuer under the Indenture or any of the other documents executed and delivered
by the Issuer in connection with the transactions contemplated by the Indenture.

(e) The Collateral Manager shall monitor the Assets on behalf of the Issuer and,
on an ongoing basis, provide to the Trustee and the Issuer all reports,
schedules and other data which the Issuer or the Collateral Manager is required
to prepare and deliver under the Indenture, substantially in the form and
containing such information required thereby, in sufficient time for such
required reports, schedules and data to be reviewed and delivered by the Issuer
to the parties entitled thereto under the Indenture. In addition, the Collateral
Manager shall, on behalf of the Issuer and to the extent reasonable and
practicable, from sources of information normally available to it, be
responsible for (i) obtaining any information concerning whether a Collateral
Obligation is or has become a Defaulted Obligation, Credit Risk Obligation,
Credit Improved Obligation, Cov-Lite Loan, Margin Stock, Equity Security or a
Deferring Security; (ii) providing any Rating Agency, in the event such Rating
Agency is requested by the Issuer to provide information with respect to the
rating of a security, with any information the Collateral Manager has or can
reasonably obtain which is necessary in order for such Rating Agency to provide
such rating; and (iii) providing any Rating Agency with any information the
Collateral Manager has or can reasonably obtain which is necessary in order for
such Rating Agency to confirm its respective ratings of any Notes as required
under the Indenture.

 

4



--------------------------------------------------------------------------------

(f) The Collateral Manager may, subject to and in accordance with the provisions
of the Indenture and this Agreement, direct the Trustee to take the following
actions with respect to the Assets:

(i) purchase and retain any Collateral Obligation or Eligible Investment or
acquire or retain any Equity Security;

(ii) sell or otherwise dispose of such Collateral Obligation, Equity Security or
Eligible Investment in the open market or otherwise as permitted under the terms
hereof and under the terms of the Indenture;

(iii) if applicable, tender such Collateral Obligation, Equity Security or
Eligible Investment pursuant to an Offer;

(iv) if applicable, consent or withhold consent to any proposed amendment,
modification or waiver pursuant to an Offer;

(v) retain or dispose of any securities or other property (other than Cash)
received pursuant to an Offer;

(vi) waive any default with respect to a Defaulted Obligation;

(vii) vote to accelerate the maturity of a Defaulted Obligation;

(viii) subject to its obligations in Section 7, participate in a committee or
group formed by creditors of an issuer or a borrower under a Collateral
Obligation or Eligible Investment; or

(ix) exercise any other rights or remedies with respect to such Collateral
Obligation, Equity Security or Eligible Investment as provided in the related
underlying instruments or take any other action consistent with the terms of the
Indenture which in the reasonable judgment of the Collateral Manager is in the
best interests of the Holders of the Securities.

(g) Subject to the satisfaction of the requirements of this Agreement and the
Indenture, upon the disposition of any Collateral Obligation, Equity Security or
Eligible Investment (or any security or property received in exchange therefor),
the Collateral Manager shall direct the Trustee to apply such amounts in
accordance with the Indenture to the purchase of one or more Collateral
Obligations or Eligible Investments or as otherwise required or permitted by the
Indenture. In addition, the Collateral Manager shall determine in its sole
discretion (i) whether, in light of the composition of the Collateral
Obligations, general market conditions and other pertinent factors, the
investment of Principal Proceeds in additional Collateral Obligations within the
foreseeable future would be consistent with the objectives stated in
Section 2(d) for purposes of determining whether to elect to terminate the
Reinvestment Period as provided in the definition thereof set forth in the
Indenture; (ii) whether all or a portion of the Principal Proceeds will be
allocated to a Special Redemption of the Securities on any Payment Date during
the Reinvestment Period pursuant to Section 9.6 of the Indenture; (iii) whether
a Clean-Up Call Redemption shall be effected pursuant to Section 9.7 of the
Indenture;

 

5



--------------------------------------------------------------------------------

(iv) in connection with a Refinancing, upon receipt of a direction from a
Majority of the Preferred Interests to designate Principal Proceeds up to the
Excess Par Amount as of the related Determination Date as Interest Proceeds for
Payment on the Redemption Date, whether to consent to such direction; and
(v) whether, in light of the condition of any Collateral Obligation, such
Collateral Obligation needs to be substituted with a Substitute Obligation.

(h) The Collateral Manager hereby agrees to the following:

(i) the Collateral Manager agrees not to institute against, or join any other
Person in instituting against the Issuer, any bankruptcy, reorganization,
arrangement, insolvency, winding-up, moratorium or liquidation proceedings or
other proceedings under U.S. federal or state bankruptcy or similar laws until
at least one year and one day (or, if longer, the applicable preference period
then in effect plus one day), after the payment in full of all Securities,
provided, however, that nothing in this clause (i) shall preclude, or be deemed
to estop, the Collateral Manager (A) from taking any action prior to the
expiration of the applicable preference period in (x) any case or proceeding
voluntarily filed or commenced by the Issuer, as the case may be, or (y) any
involuntary insolvency proceeding filed or commenced against the Issuer, as the
case may be, by a Person other than the Collateral Manager or any of its
Affiliates that has entered into an agreement with the Issuer similar to this
Section 2(h)(i), or (B) from commencing against the Issuer, or any properties of
the Issuer, any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, winding-up, moratorium or liquidation proceeding; and

(ii) the Collateral Manager shall provide to the Independent accountants
appointed pursuant to Section 10.9 of the Indenture, all reports, data and other
information (including, without limitation, any letters of representations) that
such accountants may reasonably request in connection with such appointment.

(i) In providing services hereunder, the Collateral Manager may, without the
prior consent of the Issuer or any Holder, employ third parties, including its
Affiliates, to render advice and assistance to the Issuer, including the
performance of any of its duties hereunder (other than duties relating to
portfolio selection and composition, in respect of which the Collateral Manager
may employ sub-advisers). Such third parties employed by the Collateral Manager
shall be in addition to the Collateral Administrator employed by the Issuer
pursuant to the Collateral Administration Agreement, the Independent accountants
appointed on behalf of the Issuer pursuant to Section 10.9 of the Indenture, and
any additional agents and counsel employed by the Issuer pursuant to the
Indenture; and to the maximum extent permitted under applicable law, the
Collateral Manager shall not be liable for the acts or omissions of any such
third party employed or appointed by the Issuer; provided that (x) no such
employment of sub-advisers will constitute an assignment of this Agreement or
the Collateral Manager’s duties hereunder and (y) the Collateral Manager is
required to exercise reasonable care in the selection of any such third party.
The Collateral Manager shall not be relieved of any of its duties hereunder by
the third parties employed by the Collateral Manager pursuant to this
Section 2(i) regardless of the performance of services by such third parties and
the Collateral Manager shall be solely responsible for the fees and expenses of
such third parties, except as provided in Section 8(e). Notwithstanding the
foregoing, the Collateral Manager may not assign its duties hereunder except in
accordance with Section 16.

 

6



--------------------------------------------------------------------------------

3. Purchase and Sale Transactions; Brokerage.

(a) The Collateral Manager, subject to and in accordance with the Indenture,
hereby agrees that it shall cause any Transaction by it, on behalf of the
Issuer, including any Transaction with Affiliates, to be on the same economic
and other material terms and conditions as would have governed such Transaction
were it conducted with a third party and negotiated on an arm’s-length basis.

(b) The Collateral Manager will use all commercially reasonable efforts to seek
to obtain the best execution for each order placed with respect to any
Transaction, considering all relevant circumstances, including without
limitation, if applicable, the conditions or terms of early redemption of the
Securities. Subject to the objective of obtaining best execution (as indicated
above) and to the extent contemplated by the Collateral Manager’s current or
future Form ADV, the Collateral Manager may cause the Issuer to pay a
broker-dealer an amount of commission or other compensation for effecting a
Transaction for the account of the Issuer that is greater than the commission or
other compensation another broker-dealer would have charged, provided that such
broker-dealer is not an Affiliate of the Collateral Manager and the Collateral
Manager determined in good faith that the amount of the commission or other
compensation paid to such broker-dealer was reasonable in relation to the value
of the brokerage and research services provided by such broker-dealer, viewed in
terms of either that particular Transaction or the Collateral Manager’s overall
responsibilities with respect to accounts as to which it exercises investment
discretion. Such services may be used by the Collateral Manager in connection
with its other advisory activities or investment operations. The Collateral
Manager may aggregate sales and purchase orders with respect to a Transaction
with similar orders being made simultaneously for other accounts managed by the
Collateral Manager or with accounts of the Affiliates of the Collateral Manager,
if in the Collateral Manager’s sole and reasonable judgment such aggregation
shall result in an overall economic benefit to the Issuer, taking into
consideration the advantageous selling or purchase price, brokerage commission
or other expenses. When a Transaction occurs (in accordance with the terms of
the Indenture) as part of any aggregate sales or purchase orders, the Collateral
Manager (and any of its Affiliates involved in such Transactions) shall allocate
the executions among the accounts in an equitable manner in accordance with its
established policies and procedures. The Collateral Manager may consider various
factors in selecting banks, brokers and dealers to effect Transactions for the
Issuer. The Collateral Manager may take into account a host of qualitative
factors other than price. Such factors may include: experience and speed of
execution, as well as any “research” services provided to the Collateral
Manager, which may include research reports, trade seminars and access to
certain professionals available to the Collateral Manager in connection with
effecting transactions. From time to time, brokerage firms may pay for seminars,
travel to such seminars and lodging and entertainment. These products and
services may not benefit the Issuer directly or indirectly. As a result, to the
extent permitted by law and in accordance with its policies and procedures, such
arrangements may be taken into account by the Collateral Manager in deciding to
conduct Transactions with a specific bank, broker or dealer even though such
party may not offer the lowest transaction fees.

 

7



--------------------------------------------------------------------------------

(c) Subject to the Collateral Manager’s execution obligations described in
Sections 3(a) and 3(b), the requirements to obtain certain approvals under
Section 3(e), the requirements of Section 5 and applicable law, the Collateral
Manager is hereby authorized to execute so much or all of the Transactions for
the Issuer’s account with or through itself or any of its Affiliates as agent or
as principal as the Collateral Manager in its sole discretion shall determine,
and may execute Transactions in which the Collateral Manager, its Affiliates
and/or its or their personnel have interests as described in Section 4; provided
that such Transactions shall be effected for fair market value and on terms as
favorable to the Issuer as would be the case in a transaction with an
independent third party. In all such dealings, the Collateral Manager or its
Affiliates shall be authorized and entitled to retain any commissions,
remuneration or profits that may be made in such Transactions and shall not be
liable to account for the same to the Issuer, and the Collateral Manager’s fees
as set forth in Section 8 shall not be abated thereby. The Issuer authorizes the
Collateral Manager or its Affiliates to effect Transactions subject to section
11(a) of the U.S. Securities Exchange Act of 1934, as amended, and rule
11a2-2(T) thereunder (or any similar rule that may be adopted in the future),
and the Collateral Manager will use its best efforts to provide the Issuer with
information annually disclosing commissions, if any, retained by the Collateral
Manager or its Affiliates in connection with such exchange Transactions for the
Issuer’s account. The Collateral Manager and its Affiliates also are authorized
to effect Transactions for the Issuer’s account in which a security or other
property is sold to or purchased from another investment advisory client or
brokerage customer of the Collateral Manager or its Affiliate (collectively,
“Cross Transactions”), provided that all such Cross Transactions are effected in
compliance with applicable law. In a Cross Transaction, the Collateral Manager
or its Affiliate may act as an investment adviser or broker for, and may receive
commissions or other compensation from, both the Issuer and the other party to
the Transaction, and will have a potentially conflicting division of loyalties
and responsibilities to both parties. The Issuer’s prior consent to a Cross
Transaction is not required and normally will not be obtained where the
Collateral Manager or an Affiliate receive no compensation other than the
Collateral Manager’s fees under this Agreement for effecting the Cross
Transaction. The consent of the Issuer to any Cross Transaction requiring such
consent may be obtained from the Board of Managers, including an approval by a
majority of the independent directors of the Originator as a designated manager
of the Issuer.

(d) The Collateral Manager may also conduct transactions for its own account,
for the account of its Affiliates, for the account of the Issuer or for the
accounts of third parties and will endeavor to resolve conflicts arising
therefrom in a manner that it deems equitable to the extent possible under the
prevailing facts and circumstances and applicable law as disclosed under
“Summary of Terms — Collateral Manager,” “Risk Factors — Relating to the
Collateral Manager,” “Risk Factors — Relating to Certain Conflicts of Interest —
The Issuer will be subject to various conflicts of interest involving the
Collateral Manager and its Affiliates and clients” and “The Collateral Manager”
and the subheadings thereunder in the final Offering Circular, dated June 24,
2015 (the “Offering Circular”), provided by the Issuer for the Securities
(collectively, the “Collateral Manager Information”).

(e) Without limiting the foregoing, the Collateral Manager, on behalf of and for
the account of the Issuer, may sell Collateral Obligations to, or buy Collateral
Obligations from, the Collateral Manager, any Affiliate of the Collateral
Manager or any fund managed by the Collateral Manager (some or all of which
Affiliates or funds may be owned in part by

 

8



--------------------------------------------------------------------------------

principals, partners, members, directors, managers, managing directors,
officers, employees, agents or Affiliates of the Collateral Manager) in
transactions in which the Collateral Manager, an Affiliate or such fund acts as
principal on the other side of the transaction from the Issuer and buys or sells
the Collateral Obligations for its own account (such transactions being referred
to as “Affiliate Transactions”), provided that any such Affiliate Transaction
has been approved prior to its completion by the Board of Managers, including an
approval by a majority of the independent directors of the Originator as a
designated manager of the Issuer.

4. Services to Other Issuers; Certain Affiliated Activities.

(a) The relationship between the Collateral Manager and the Issuer as described
in this Agreement permits, expressly as set forth herein, the Collateral Manager
and its Affiliates to act in multiple capacities (i.e., act as principal or
agent in addition to acting on behalf of the Issuer), and, subject only to the
Collateral Manager’s execution obligations set forth in Section 3, the
requirements to obtain certain approvals under Section 3(e), the requirements of
Section 5 and applicable law, to effect Transactions with or for the Issuer’s
account in instances in which the Collateral Manager and its Affiliates may have
multiple interests. In this regard the Issuer acknowledges that the Collateral
Manager is part (or, during the period over which the Securities are
Outstanding, may become part) of a worldwide, full service investment banking,
broker dealer, asset management organization, and as such, the Collateral
Manager and its Affiliates (collectively, the “Firm”) and their principals,
partners, members, stockholders, directors, managers, managing directors,
officers and employees (collectively, “Personnel”) may have multiple advisory,
transactional and financial and other interests in securities, instruments and
companies that may be purchased, sold or held for the Issuer’s account. The Firm
may act as adviser to clients in investment banking, financial advisory, asset
management and other capacities related to instruments that may be purchased,
sold or held on the Issuer’s behalf, and the Firm may issue, or be engaged as
underwriter for the issuer of, instruments that the Issuer may purchase, sell or
hold. At times, these activities may cause departments of the Firm to give
advice to clients that may cause these clients to take actions adverse to the
interests of the Issuer. The Firm and Personnel may act in a proprietary
capacity with long or short positions, in instruments of all types, including
those that may be purchased, sold or held by the Issuer. Such activities could
affect the prices and availability of the securities and instruments that the
Collateral Manager seeks to buy or sell for the Issuer’s account, which could
adversely impact the financial returns of the Issuer in respect of Assets. The
Firm and Personnel may give advice, and take action, with respect to any of the
Firm’s clients or proprietary accounts that may differ from the advice given, or
may involve a different timing or nature of action taken, than with respect to
any one or all of the Collateral Manager’s advisory accounts, and effect
transactions for such clients or proprietary accounts at prices or rates that
may be more or less favorable than the prices or rates applying to Transactions
effected for the Issuer. In resolving these potential conflicts, the Collateral
Manager will use reasonable efforts to ensure that the Issuer is treated fairly
and equitably, taking into account, among other things, the Collateral Manager’s
obligations to its other client account(s) either by law or agreement.

(b) The Issuer acknowledges that the ability of the Collateral Manager and its
Affiliates to effect and/or recommend Transactions may be restricted by
applicable regulatory requirements in the United States, United Kingdom or
elsewhere and/or their internal policies designed to comply with such
requirements. As a result, there may be periods when the

 

9



--------------------------------------------------------------------------------

Collateral Manager will not initiate or recommend certain types of Transactions
in certain investments when the Collateral Manager or its Affiliates are
performing investment related services or other services or when aggregated
position limits have been reached and the Issuer will not be advised of that
fact. Without limitation, when the Collateral Manager or an Affiliate is engaged
in investment related services with respect to the securities of a company, the
Collateral Manager may, in certain circumstances, be prohibited from purchasing
or selling or recommending the purchase or sale of certain securities of that
company for its clients. Without limitation, the Collateral Manager and its
Affiliates may also be prohibited from effecting Transactions for the Issuer’s
account with or through its Affiliates, from acting as agent for another
customer as well as the Issuer in respect of a particular Transaction, or from
acting as the counterparty in a Transaction with the Issuer. If not prohibited,
the Collateral Manager is nonetheless not required to effect Transactions for
the Issuer’s account with or through the Collateral Manager’s Affiliates and
other clients of the Collateral Manager and/or its Affiliates or in instances in
which the Collateral Manager or its Affiliates have multiple interests.

(c) Nothing herein shall prevent the Collateral Manager or its Affiliates, the
Firm or any Personnel from engaging, to the extent permitted by law and not
prohibited by the Indenture, in other businesses or from rendering services of
any kind to the Issuer and its Affiliates, the Trustee, the Fiscal Agent, the
Holders or any other Person or entity, including those transactions disclosed in
the Collateral Manager Information. There is no limitation or restriction on the
ability of the Collateral Manager or any of its Affiliates now or in the future
to act as collateral manager (or in a similar role) to other Persons.

Without prejudice to the generality of the foregoing, principals, partners,
members, stockholders, directors, managers, managing directors, officers,
employees and agents of the Collateral Manager and its Affiliates, the Firm or
any Personnel, may, subject to the Indenture, among other things:

(i) serve as directors (whether supervisory or managing), principals, officers,
employees, agents, nominees or signatories for the Issuer or any Affiliate
thereof, or for any obligor or Affiliate of any obligor of any of the Collateral
Obligations or Eligible Investments or any issuer of an Equity Security, to the
extent not prohibited under the terms thereof or by any resolutions duly adopted
by the Issuer, its Affiliates, any obligor of any of the Collateral Obligations
or Eligible Investments or any issuer of an Equity Security pursuant to their
respective underlying instruments;

(ii) receive fees for services of whatever nature rendered to the obligor of any
of the Collateral Obligations or Eligible Investments or the issuer of any
Equity Security;

(iii) be retained to provide services unrelated to this Agreement to the Issuer
or its Affiliates and be paid therefor;

(iv) be a secured or unsecured creditor of, or hold an equity interest in
(x) the Issuer or any Affiliate thereof; provided that the Collateral Manager
may not hold any such interest if, in the opinion of counsel to the Issuer, the
existence of such interest would require registration of the Issuer as an
“investment company” under the Investment

 

10



--------------------------------------------------------------------------------

Company Act or violate any provisions of federal or applicable state law or any
law, rule or regulation of any governmental body or agency having jurisdiction
over the Issuer or (y) any obligor of any Collateral Obligation or Eligible
Investment or any issuer of an Equity Security;

(v) subject to Sections 3 and 5, sell any Collateral Obligation or Eligible
Investment to, or purchase any Collateral Obligation or Equity Security from,
the Issuer while acting in the capacity of principal or agent;

(vi) underwrite, act as a distributor of or make a market in any Collateral
Obligation, Equity Security or Eligible Investment; and

(vii) subject to its obligations in Section 7, serve as a member of any
“creditors’ committee” with respect to any Defaulted Obligation or Eligible
Investment.

(d) The Issuer acknowledges and agrees that:

(i) the Firm has proprietary interests in, and may manage or advise, accounts or
investment funds that have investment objectives similar or dissimilar to those
of the Issuer and/or that engage in transactions in the same types of securities
and investments as the Issuer, and as a result may compete with the Issuer for
appropriate investment opportunities;

(ii) obligors of securities held by the Issuer may have publicly or privately
traded securities or other debt, including securities or other debt that are
senior to, or have interests different from or adverse to, the securities that
are pledged to secure the Securities, in which the Firm is an investor or makes
a market;

(iii) the Firm’s trading activities may be carried out without reference to
positions held by the Issuer and may have an effect on the value of the
positions so held, or may result in the Firm having an interest in the
applicable obligor adverse to that of the Issuer;

(iv) the Firm may create, write or issue derivative instruments with respect to
which the underlying securities may be those in which the Issuer invests or that
may be based on the performance of the Issuer; and

(v) the Firm and Personnel may obtain and keep any profits, commissions and fees
accruing to them in connection with their activities as agent or principal in
Transactions for the Issuer’s account and other activities for themselves and
other clients and their own accounts, and the Collateral Manager’s fees as set
forth in this Agreement shall not be abated or otherwise affected thereby.

(e) The Issuer acknowledges and agrees that, from time to time at the Collateral
Manager’s discretion, advisory Personnel may consult with Personnel in
proprietary trading or other areas of the Firm or form investment policy
committees comprised of such Personnel, and the performance of Personnel
obligations related to their consultation with the Collateral Manager could
conflict with their areas of primary responsibility within the

 

11



--------------------------------------------------------------------------------

Firm. In connection with their activities with the Collateral Manager, the
Issuer understands that such Personnel may receive information regarding the
Collateral Manager’s proposed investment activities that is not generally
available to the public. However, there will be no obligation on the part of
such Personnel to make available for use by advisory accounts any information or
strategies known to them or developed in connection with their client,
proprietary or other activities. In addition, the Firm will be under no
obligation to make available any research or analysis prior to its public
dissemination. Furthermore, the Firm shall have no obligation to recommend for
purchase or sale by the Issuer any security that the Firm or Personnel may
purchase for themselves or for any other clients. The Firm shall have no
obligation to seek to obtain any material non public information about any
issuer of securities, and, in accordance with applicable securities laws and
regulations, will not effect Transactions for the Issuer on the basis of any
material non public information as may come into its possession.

The Issuer acknowledges that certain Personnel may possess information relating
to particular obligors who have issued Collateral Obligations, Eligible
Investments or Equity Securities, which information is not known to Personnel of
the Collateral Manager who are responsible for monitoring the Collateral
Obligations, Eligible Investments or Equity Securities and performing the other
obligations of the Collateral Manager under this Agreement, and the Issuer
agrees that the Firm shall have no obligation to share any such information,
opportunity or idea with such Personnel or the Issuer.

5. Conflicts of Interest.

In addition to meeting any applicable requirements of the Indenture, any
Transaction effected after the Closing Date between the Issuer and the
Collateral Manager, an Affiliate of the Collateral Manager or a fund managed by
the Collateral Manager on a principal basis (including any Transaction effected
with the Originator) shall be approved by the Board of Managers, including an
approval by a majority of the independent directors of the Originator as a
designated manager of the Issuer prior to the completion of the Transaction. In
certain circumstances, the interests of the Issuer and/or the Holders with
respect to matters as to which the Collateral Manager is advising the Issuer may
conflict with the interests of the Collateral Manager. The Issuer hereby
acknowledges that various potential and actual conflicts of interest may exist
with respect to the Collateral Manager as described in this Agreement, the
Indenture, the Offering Circular provided by the Issuer for the Securities or
the Form ADV of the Collateral Manager; provided that nothing in this Section 5
shall be construed as altering the duties of the Collateral Manager as set forth
herein, in the Indenture or under applicable law. The Collateral Manager
acknowledges that the Issuer is a wholly-owned subsidiary of the Originator and
is subject to restrictions of the Investment Company Act applicable to the
Originator on a consolidated basis. For so long as the Issuer is wholly-owned by
the Originator, the Collateral Manager shall not take any actions that would
jeopardize such treatment.

6. Records; Confidentiality.

The Collateral Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Issuer, the
Trustee, the Initial Purchaser and

 

12



--------------------------------------------------------------------------------

the Independent accountants appointed pursuant to Section 10.9 of the Indenture
and as otherwise required under Rule 144A at any time during the Collateral
Manager’s normal business hours and upon not less than three (3) Business Days’
prior notice; provided that the Collateral Manager shall not be obligated to
provide access to any non-public information if it determines in good faith that
the disclosure of such information would violate any applicable law, regulation
or (unless the recipient of such access agrees to maintain the confidentiality
of such non-public information in a manner satisfactory to the Collateral
Manager) contractual arrangement, including laws applicable to subsidiaries of
the Originator. Upon reasonable request by the Issuer or the Trustee, the
Collateral Manager shall provide the Issuer or the Trustee respectively, with
sufficient information and reports as are reasonably necessary to maintain the
books and records of the Issuer.

Notwithstanding anything in this Agreement or the Indenture to the contrary, the
Collateral Manager, the Issuer, the Trustee, the Fiscal Agent, the Initial
Purchaser and the Holders and beneficial owners of the Securities (and each of
their respective employees, representatives or other agents) may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure (in each case, under applicable federal, state or local law) of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to them relating to
such U.S. tax treatment and U.S. tax structure; provided that such U.S. tax
treatment and U.S. tax structure shall be kept confidential to the extent
reasonably necessary to comply with applicable U.S. federal or state laws.

7. Obligations of Collateral Manager.

Subject to the terms of the Indenture and to Section 10 hereof, the Collateral
Manager shall use all commercially reasonable efforts and act in good faith to
ensure that no action is taken by it, and shall not intentionally or with
reckless disregard take any action, which would (a) materially adversely affect
the status of the Issuer for purposes of U.S. federal or state law or any other
law which, in the Collateral Manager’s good faith judgment is applicable to the
Issuer, (b) not be permitted by the Issuer’s organizational documents,
(c) violate any law, rule or regulation of any governmental body or agency
having jurisdiction over the Issuer, including, without limitation, actions
which would violate any U.S. federal, state or other applicable securities law
the violation of which would adversely affect, in any material respect, the
business, operations, assets or financial condition of the Issuer, or the
ability of the Collateral Manager to perform its obligations hereunder,
(d) require registration of the Issuer or the pool of Collateral as an
“investment company” under the Investment Company Act (and such requirement has
not been eliminated after a period of 45 days), (e) result in the Issuer
violating the terms of, or result in a Default under, the Indenture, including,
without limitation, any representations made thereunder with respect to the
Assets or (f) adversely affect the interests of the Secured Parties in the pool
of Assets in any material respect (other than actions permitted hereunder or
under the Indenture); provided that it is understood that, in connection with
the foregoing provisions and any other provision of this Agreement and any other
Transaction Document (including the Indenture) applicable to the Collateral
Manager, the Collateral Manager shall not be required to make any independent
investigation of any laws or regulations or interpretations thereof that may
affect or be applicable to the holders of the Securities. It is further
understood that the Collateral Manager and its Affiliates and their respective
principals,

 

13



--------------------------------------------------------------------------------

partners, members, stockholders, directors, managers, managing directors,
officers, employees and agents shall not be liable to the Issuer, the Trustee,
the Fiscal Agent, any Secured Party or any other Person except as provided in
Section 10. If the Collateral Manager is ordered to take any action by the
Issuer (which may be by the Board of Managers) that, in the Collateral Manager’s
sole judgment, would have one or more of the consequences set forth above, the
Collateral Manager shall notify promptly the Issuer, the Trustee and each Rating
Agency; provided that the Collateral Manager need not take such action unless
the Issuer (which may be by the Board of Managers) again requests the Collateral
Manager to do so and the Trustee and a Majority of the Holders of the Securities
(voting separately by Class) have consented thereto in writing. In addition, the
Collateral Manager need not take such action unless arrangements satisfactory to
it are made to insure or indemnify the Collateral Manager from any liability it
may incur as a result of such action. The Collateral Manager covenants that it
shall comply in all material respects with applicable laws and regulations
relating to its performance under this Agreement. Notwithstanding anything
contained in this Agreement to the contrary, any indemnification by the Issuer
provided for in this Section 7 and in Section 10 shall be payable out of the
Assets as an Administrative Expense in accordance with the Priority of Payments.

8. Compensation.

(a) The Issuer shall pay to the Collateral Manager, for services rendered and
performance of its obligations under this Agreement, the Base Management Fee,
the Subordinated Management Fee and the Incentive Management Fee at the times,
in the amounts and with the priority provided in the Indenture.

(b) The Collateral Manager may elect in its sole discretion to defer payment of
all or a portion of the Base Management Fees or the Subordinated Management Fees
on any Payment Date by providing written notice thereof to the Trustee of such
election at least five Business Days prior to such Payment Date (such amounts,
together with any amounts so deferred, or deferred as a result of insufficient
funds, on prior dates that remain unpaid, the “Deferred Base Management Fee” or
the “Deferred Subordinated Management Fee,” as applicable, and, collectively,
the “Deferred Management Fees”). The Collateral Manager may elect to receive
payment of all or any portion of the Deferred Base Management Fee or the
Deferred Subordinated Management Fee on any Payment Date to the extent of funds
available in accordance with the Priority of Payments (including in accordance
with the Deferred Base Management Fee Cap) on such Payment Date by providing
notice to the Trustee of such election and the amount of such fees to be paid on
or before five Business Days preceding such Payment Date. No prior election to
defer the payment of all or a portion of the Base Management Fees or the
Subordinated Management Fees on a Payment Date shall imply a similar election on
a subsequent Payment Date. Any election to waive the Management Fees or Deferred
Management Fees may also be made by written standing instructions to the
Trustee; provided that such standing instruction may be rescinded by the
Collateral Manager at any time.

(c) If this Agreement is terminated pursuant to Section 12 or 13, any accrued
and unpaid Management Fees or Deferred Management Fees will immediately become
due and payable in accordance with the Priority of Payments on the next Payment
Date to the outgoing Collateral Manager; provided that with respect to the
Incentive Management Fee, any Incentive Management Fee payable on the Payment
Date occurring immediately following the date of such

 

14



--------------------------------------------------------------------------------

termination shall be payable in accordance with the Priority of Payments on such
Payment Date or any Payment Date thereafter to the terminated Collateral Manager
and the successor collateral manager pro rata based on the number of days each
served as Collateral Manager during the Collection Period in which this
Agreement is terminated.

(d) Without limitation of Section 8(b), the Collateral Manager may in its sole
discretion also elect to waive payment of all or a portion of the Management
Fees (including any Deferred Management Fees and any accrued and unpaid interest
thereon) that are due and payable in accordance with the Priority of Payments on
any Payment Date and designate that the amount of such waived Management Fees or
Deferred Management Fees be applied as Interest Proceeds or Principal Proceeds
(as specified by the Collateral Manager in its sole discretion) under the
Priority of Payments by providing written notice to the Trustee of such election
and specification at least five Business Days prior to such Payment Date.

(e) Unless otherwise specified herein (including clause (ix) of the following
sentence) or in the Indenture, the Collateral Manager shall be responsible for
its ordinary rent, office expenses and employee salaries incurred in connection
with the performance of its obligations pursuant to this Agreement. Except as
set forth in the preceding sentence, to the extent funds are available therefor
in accordance with the Priority of Payments, the Collateral Manager will be paid
and reimbursed by the Issuer, for all reasonable costs and expenses whatsoever
incurred by the Collateral Manager in connection with entering into this
Agreement and the performance of its obligations hereunder or incurred in
connection with the transactions contemplated hereby or by the Indenture,
including, without limitation, any and all of the following, whether incurred by
the Collateral Manager before or after the Closing Date, (i) rating agency
expenses, (ii) specialty and custom software expenses for the monitoring of the
Collateral Obligations, Eligible Investments and other assets of the Issuer,
(iii) the fees and disbursements of the Collateral Manager and its counsel with
respect to the offering and sale of the Securities, (iv) the reasonable expenses
of employing outside lawyers or consultants in connection with the restructuring
of any Collateral Obligation, (v) fees payable to the independent manager of the
Issuer, (vi) the reasonable fees and expenses of employing outside lawyers to
provide advice with respect to any provisions of the Indenture, this Agreement
or all Transaction Documents, including any amendment or waiver thereto or
hereto, (vii) the reasonable expenses of exercising observation rights
(including through a representative) pursuant to Section 18, (viii) data
services fees of the Collateral Manager of up to $100,000 per annum,
(ix) reasonable costs and expenses incurred in connection with any action taken
with respect to the Collateral Obligations, Eligible Investments and other
assets of the Issuer (including, without limitation, costs and expenses incurred
with respect to potential investments by the Issuer, even if such investment is
not made by or on behalf of the Issuer, and brokerage commissions) and (x) the
reasonable fees and expenses of employing outside lawyers or consultants in
connection with the Advisers Act and any other law, rule or regulation.
Notwithstanding the foregoing, in the event the Collateral Manager has
documented fees or expenses that are allocable to one or more entities in
addition to the Issuer to which the Collateral Manager provides management or
advisory services, the Issuer shall be responsible for only a pro rata portion
of such fees and expenses, based on the aggregate assets under management of all
entities to which such costs or expenses are allocable. All obligations of the
Issuer pursuant to this Section 8(e) shall be subject to, and payable only in
accordance with, the Priority of Payments.

 

15



--------------------------------------------------------------------------------

9. Benefit of the Agreement.

The Collateral Manager agrees that its obligations under this Agreement shall be
enforceable by the Issuer and the Trustee on behalf of the Secured Parties.

10. Limits of Collateral Manager Responsibility; Indemnification.

(a) Subject to Section 7, the Collateral Manager assumes no responsibility under
this Agreement other than to render the services called for hereunder and under
the terms of the Indenture applicable to it with reasonable care and in good
faith and, subject to the standard of conduct described in the next succeeding
sentence, shall not be responsible for any action of the Issuer or the Trustee
in following or declining to follow any advice, recommendation or direction of
the Collateral Manager. The Collateral Manager and its Affiliates and their
respective principals, partners, members, stockholders, directors, managers,
managing directors, officers, employees and agents shall not be liable to the
Issuer, the Trustee, the Fiscal Agent, the Collateral Administrator, any Secured
Party or the Holders of the Securities or any other Persons for any Losses (as
defined below) incurred, or for any decrease in the value of the Assets, as a
result of the actions taken or recommended, or for any omissions, by the
Collateral Manager or its Affiliates or their respective principals, partners,
members, stockholders, directors, managers, managing directors, officers,
employees or agents under this Agreement or the Indenture, except (i) by reason
of acts or omissions which have been determined in a final judicial proceeding
to constitute bad faith, willful misconduct or gross negligence in the
performance of, or reckless disregard with respect to, its obligations
hereunder; or (ii) that arise out of or are based upon any Collateral Manager
Information in the Offering Circular that contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make any
statements in the Collateral Manager Information in the final Offering Circular
as of the date hereof, in light of the circumstances under which they were made,
not misleading, as determined in a final judicial proceeding (each, a
“Collateral Manager Breach”). United States federal and state securities laws
impose liabilities under certain circumstances on persons who act in good faith
and nothing contained herein will constitute a waiver or limitation of any
rights which the Issuer or any holder of Securities may have under any
applicable federal or state securities laws. Notwithstanding anything in this
Agreement or the Indenture to the contrary, any obligation of the Collateral
Manager to apply commercially reasonable efforts in purchasing and disposing of
Collateral Obligations and Eligible Investments and the performance of its other
duties under this Agreement and the Indenture shall permit the Collateral
Manager to take into account its investment decision-making process and any
other considerations it deems appropriate. It is understood in connection with
the foregoing provisions and any other provision of this Agreement and any other
Transaction Document (including the Indenture) applicable to the Collateral
Manager, that the Collateral Manager is not required to make any independent
investigation of any laws or regulations or interpretations thereof that may
affect or be applicable to the holders of the Securities. The Collateral Manager
and its Affiliates and their respective principals, partners, members,
stockholders, directors, managers, managing directors, officers, employees and
agents shall be entitled to indemnification by the Issuer in accordance with
Section 10(b) and the Priority of Payments Notwithstanding anything to the
contrary in this Agreement or in the Indenture, in no event shall the Collateral
Manager or its Affiliates be liable for special, indirect, consequential or
punitive damages.

 

16



--------------------------------------------------------------------------------

(b) To the maximum extent allowed under applicable law, including, without
limitation, as applicable, ERISA, the Issuer shall indemnify and hold harmless
(the Issuer, in such case the “Indemnifying Party”) the Collateral Manager and
its Affiliates and their respective principals, partners, members, stockholders,
directors, managers, managing directors, officers, employees and agents (each,
an “Indemnified Party”) from and against any and all expenses, losses, damages,
liabilities, demands, charges or claims of any nature whatsoever (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”), as incurred,
in respect of or arising from (i) the issuance of the Securities, (ii) the
transactions described in the final Offering Circular, the Indenture, this
Agreement or the Transaction Documents, (iii) any action or failure to act by
any Indemnified Party, or (iv) in respect of any untrue statement or alleged
untrue statement of a material fact contained in the Offering Circular, or any
omission or alleged omission to state a material fact necessary to make the
statements in the Offering Circular, in light of the circumstances under which
they were made, not misleading; provided that with respect to the foregoing
indemnity, the Issuer shall not be liable for any Losses that arise out of or
are based upon any Collateral Manager Breach. The obligations of the Issuer
under this Section 10 to indemnify any Indemnified Party for any Losses will be
payable solely out of the Assets in accordance with the Priority of Payments.
Notwithstanding anything to the contrary in this Agreement or the Indenture, in
no event will the Collateral Manager or its Affiliate be liable for special,
direct, consequential or punitive damages.

The foregoing provisions, however, shall not be construed to relieve any person
of any liability to the extent that such liability may not be waived, modified
or limited under applicable law.

An Indemnified Party shall (or with respect to the Collateral Manager’s
Affiliates and the principals, partners, members, stockholders, directors,
managers, managing directors, officers, employees and agents of the Collateral
Manager and its Affiliates, the Collateral Manager shall cause such Indemnified
Party to) notify promptly the Indemnifying Party if the Indemnified Party
receives a complaint, claim, compulsory process or other notice of any loss,
claim, damage or liability giving rise to a claim for indemnification under this
Section 10, but failure so to notify the Indemnifying Party (i) shall not
relieve such Indemnifying Party from its obligations under this Section 10
unless and to the extent that it did not otherwise learn of such action or
proceeding and to the extent such failure results in the forfeiture by the
Indemnifying Party of substantial rights and defenses and (ii) shall not, in any
event, relieve the Indemnifying Party of any obligations to any Person entitled
to indemnity pursuant to this Section 10 other than the indemnification
obligations provided for in this Section 10.

(c) With respect to any claim made or threatened against an Indemnified Party,
or compulsory process or request served upon such Indemnified Party for which
such Indemnified Party is or may be entitled to indemnification under this
Section 10, such Indemnified Party shall (or with respect to the Collateral
Manager’s Affiliates and the principals, partners, members, stockholders,
directors, managers, managing directors, officers, employees and agents of the
Collateral Manager and its Affiliates, the Collateral Manager shall cause such
Indemnified Party to), at the Indemnifying Party’s expense:

(i) provide the Indemnifying Party such information and cooperation with respect
to such claim as the Indemnifying Party may reasonably require, including, but
not limited to, making appropriate personnel available to the Indemnifying Party
at such reasonable times as the Indemnifying Party may request;

 

17



--------------------------------------------------------------------------------

(ii) cooperate and take all such steps as the Indemnifying Party may reasonably
request to preserve and protect any defense to such claim;

(iii) in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the Indemnifying Party the right, which the Indemnifying
Party may exercise in its sole discretion and at its expense, to participate in
the investigation, defense and settlement of such claim and, to the extent that
it shall wish, to assume the defense thereof, with counsel satisfactory to such
Indemnified Party (who shall not, except with the consent of the Indemnified
Party, be counsel to the Indemnifying Party), and, after notice from the
Indemnifying Party to such Indemnified Party of its election to so assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under such subsection for any legal expenses of other counsel or any other
expenses directly related to the defense thereof, in each case subsequently
incurred by such Indemnified Party, other than reasonable costs of
investigation;

(iv) neither incur any material expense to defend against any such claim nor
make any admission with respect thereto (other than routine or incontestable
admissions or factual admissions the failure to make which would expose such
Indemnified Party to (A) unindemnified liability or (B) any liability in respect
of which, in the good faith determination of such Indemnified Party, the
Indemnifying Party is unlikely to have sufficient funds available to indemnify
the Indemnified Party in full, taking into account the priorities set forth in
Article XI of the Indenture) without the prior written consent of the
Indemnifying Party; provided that the Indemnifying Party shall have advised such
Indemnified Party that such Indemnified Party is entitled to be indemnified
hereunder with respect to such claim; and

(v) without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed, neither release, settle or
compromise any claim giving rise to a claim for indemnity hereunder, nor permit
a default or consent to the entry of any judgment in respect thereof, unless
such settlement, compromise or consent includes, as an unconditional term
thereof, the giving by the claimant to the Indemnifying Party of a release from
liability substantially equivalent to the release given by the claimant to such
Indemnified Party in respect of such claim; provided that such Indemnified Party
shall not be required to seek or obtain such consent if it determines in good
faith, that the Indemnifying Party is unlikely to have sufficient funds
available to indemnify it in full, taking into account the priorities set forth
in Article XI of the Indenture; provided that the Indemnifying Party shall have
advised such Indemnified Party that such Indemnified Party is entitled to be
indemnified hereunder with respect to such claim.

(d) In the event that any Indemnified Party expressly waives in writing its
right to indemnification hereunder, the Indemnifying Party shall not be entitled
to appoint counsel to represent such Indemnified Party nor shall the
Indemnifying Party reimburse such Indemnified Party for any costs of counsel to
such Indemnified Party.

 

18



--------------------------------------------------------------------------------

11. No Partnership or Joint Venture.

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager shall be, for all purposes herein, deemed to be an
independent contractor and shall, unless otherwise expressly provided herein or
authorized by the Issuer from time to time, have no authority to act for or
represent the Issuer in any way or otherwise be deemed an agent of the Issuer.

12. Term; Termination.

(a) This Agreement shall continue in force until the first of the following
occurs: (i) the payment in full or redemption in whole of the Securities and the
termination of the Indenture in accordance with its terms; (ii) the liquidation
of the Assets and the final distribution of the proceeds of such liquidation to
the Holders; or (iii) the termination of this Agreement in accordance with
Section 12(b) or (c) or Section 13. In the absence of the circumstances
described in clause (i) or (ii) of the preceding sentence, no termination of
this Agreement or any removal or resignation of the Collateral Manager shall be
effective until written acceptance of appointment by a successor Collateral
Manager and the effective assumption by such successor collateral manager of the
duties of the Collateral Manager have been received. The Collateral Manager
hereby acknowledges and agrees that the Collateral Manager shall continue to
perform its obligations hereunder and under the Indenture in the manner provided
herein and therein until the payment in full or redemption in whole of the
Securities and the termination of the Indenture in accordance with its terms
unless any of the events described in clause (ii) or (iii) of the second
preceding sentence occur prior thereto.

(b) Notwithstanding any other provision hereof to the contrary, this Agreement
may be terminated without cause by the Collateral Manager, and the Collateral
Manager may resign, upon 90 days’ prior written notice to the Issuer and the
Trustee (or such shorter notice as is acceptable to the Issuer and the Trustee;
provided that the Collateral Manager shall have the right to resign immediately
upon the effectiveness of any material change in applicable law or regulations
that renders the performance by the Collateral Manager of its duties under this
Agreement or under the Indenture to be a violation of such law or regulation).
The Issuer shall use its best efforts to appoint a successor Collateral Manager
to assume such duties and obligations.

(c) This Agreement shall be automatically terminated in the event that the Board
of Managers determines in good faith that the Issuer or any portion of the pool
of Assets has become required to register as an investment company under the
provisions of the Investment Company Act by virtue of any action taken by the
Collateral Manager (and such requirement has not been eliminated after a period
of 45 days), and the Issuer notifies the Collateral Manager thereof.

 

19



--------------------------------------------------------------------------------

(d) If this Agreement is terminated pursuant to this Section 12, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in Sections 2(h)(i), 6, 8(c), 10, 14, 15 and
33, which provisions shall survive the termination of this Agreement.

(e) Within 30 days of the resignation, termination or removal of the Collateral
Manager pursuant to Section 12 or 13 while any of the Securities are
outstanding, a Majority of the Preferred Interests shall propose a successor
Collateral Manager to the Issuer that satisfies the criteria set forth in clause
(g) below by delivering notice thereof to the Trustee, the Collateral Manager
and the Holders of the Controlling Class. A Majority of the Controlling Class
shall have 30 days from receipt of such notice to (i) object to such successor
collateral manager, and (ii) propose a successor collateral manager that
satisfies the criteria set forth in clause (g) below by delivering notice of
such objection and proposed successor to the Trustee, the Collateral Manager and
the Holders of the Preferred Interests. If no such notice is received by the
Trustee within such time period, such proposed successor collateral manager
shall be appointed Collateral Manager. If, however, such notice is received by
the Trustee within such time period, a Majority of the Preferred Interests shall
have 30 days from receipt of such notice to (i) object to such successor
collateral manager, and (ii) propose a successor collateral manager that
satisfies the criteria set forth in clause (g) below by delivery of notice of
such objection and proposed successor to the Trustee, the Collateral Manager and
the Holders of the Controlling Class. If no such notice is received by the
Trustee within such time period, such proposed successor collateral manager
shall be appointed Collateral Manager. If, however, such notice is received by
the Trustee within such time period, a Majority of the Controlling Class shall
have 30 days from receipt of such notice to (i) object to such successor
collateral manager, and (ii) propose a successor collateral manager that
satisfies the criteria set forth in clause (g) below by delivery of notice of
such objection and proposed successor to the Trustee, the Collateral Manager and
the Holders of the Preferred Interests. If such notice is received by the
Trustee within such time period, a Majority of the Preferred Interests shall
have 30 days from receipt of such notice to object to such successor collateral
manager by delivery of notice of such objection to the Trustee, the Collateral
Manager and the Holders of the Controlling Class. If no such notice of objection
is received by the Trustee within such time period, such successor collateral
manager proposed by a Majority of the Controlling Class will be appointed
Collateral Manager.

(f) Notwithstanding the foregoing, if no successor Collateral Manager shall have
been appointed by the Issuer or an instrument of acceptance by a successor
Collateral Manager shall not have been delivered as provided in clause (g) below
within 180 days following the date of resignation, termination or removal of the
Collateral Manager, the Collateral Manager, a Majority of the Preferred
Interests or a Majority of the Controlling Class may petition any court of
competent jurisdiction for the appointment of a successor Collateral Manager
without the approval of any Holders of Securities. If neither the Collateral
Manager, a Majority of the Preferred Interests nor the Majority of the
Controlling Class shall petition a court of competent jurisdiction within 45
days of having the right to do so, then any Holder of Securities of the
Controlling Class may so petition.

(g) Any successor collateral manager shall be an institution that (i) has
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager, (ii) is legally qualified and has
the capacity to act as

 

20



--------------------------------------------------------------------------------

collateral manager and assume all of the responsibilities, duties and
obligations of the Collateral Manager hereunder and under the applicable terms
of the Indenture, (iii) by its appointment will not cause or result in the
Issuer or any portion of the Assets becoming required to register under the
provisions of the Investment Company Act and (iv) has accepted its appointment
in writing and has agreed to perform all duties of the Collateral Manager
pursuant to this Agreement and any letter agreement that the Collateral Manager
executed in connection with its duties hereunder.

(h) Upon the acceptance by a successor Collateral Manager of such appointment,
all rights and obligations of the Collateral Manager under this Agreement shall
terminate, except as provided in Sections 2(h)(i), 6, 8(c), 10, 14(a), 15 and
33. Upon expiration of the applicable notice period with respect to termination
specified in this Section 12 or Section 13, as applicable, and upon the
acceptance by a successor Collateral Manager of such appointment, all authority
and power of the Collateral Manager under this Agreement and the Indenture,
whether with respect to the Assets or otherwise, shall automatically and without
further action by any Person pass to and be vested in the successor Collateral
Manager upon the appointment thereof. Nevertheless, the Collateral Manager shall
take such steps as may be reasonably necessary to transfer such authority and
power.

13. Termination for Cause.

This Agreement may be terminated, and the Collateral Manager may be removed
(1) by the Issuer for cause upon ten (10) Business Days’ prior written notice
from the Issuer or (2) by the Issuer or the Trustee for cause, upon ten
(10) Business Days’ prior written notice at the direction of a Majority of the
Controlling Class (excluding, in each case, any Manager Securities) unless a
Majority of the Controlling Class withdraws such direction within ten
(10) Business Days after such written notice by the Issuer or the Trustee;
provided that the termination of this Agreement pursuant to Section 13(c) shall
be automatic with no notice required from the Issuer, the Trustee or any other
person. Notice of such removal for cause shall be delivered by or on behalf of
the Issuer to the Holders of each Class of Securities. In determining whether
the requisite number of the Holders of Securities has given such direction
pursuant to this Section 13 and any related direction under Section 12 in
connection with a removal or termination for cause (but, notwithstanding
anything herein to the contrary, not for a replacement following a removal for
cause), Securities owned by the Collateral Manager or any Affiliate (including
any Securities held by the Collateral Manager or any of its Affiliates or any
fund established and controlled by the Collateral Manager or any Affiliate
thereof) shall be disregarded and deemed not to be Outstanding. No such
termination or removal shall be effective until the date as of which a successor
collateral manager shall have agreed in writing to assume all of the Collateral
Manager’s duties and obligations pursuant to this Agreement. For purposes of
determining “cause” with respect to termination of this Agreement pursuant to
this Section 13, such term shall mean only any one of the following events:

(a) willful violation or willful breach by the Collateral Manager of any
provision of this Agreement or the Indenture applicable to the Collateral
Manager (unrelated to the economic performance of the Collateral), it being
understood that an action (or failure to act) by the Collateral Manager based on
its good faith interpretation of a provision of the Collateral Management
Agreement or the Indenture will not be considered a willful violation or willful
breach;

 

21



--------------------------------------------------------------------------------

(b) violation by the Collateral Manager of any material provision of this
Agreement or the Indenture applicable to the Collateral Manager (other than as
covered by the preceding clause (a) and it being understood that the failure of
any Coverage Test, Investment Criteria, Interest Diversion Test or Collateral
Quality Test is not such a violation) which violation (1) has a material adverse
effect on the Holders and (2) if capable of being cured, is not cured within 30
days of the Collateral Manager having actual knowledge of, or receiving notice
from the Issuer or the Trustee of, such violation, or, if such violation is not
capable of cure within 30 days but is capable of being cured in a longer period,
the Collateral Manager fails to cure such violation within the period in which a
reasonably prudent person could cure such violation, but in no event greater
than 60 days of the Collateral Manager having actual knowledge of, or receiving
notice from the Issuer or the Trustee of, such violation;

(c) the Collateral Manager is wound up or dissolved or there is appointed over
it or a substantial part of its assets a receiver, administrator, administrative
receiver, trustee or similar officer; or the Collateral Manager (i) ceases to be
able to, or admits in writing its inability to, pay its debts as they become due
and payable, or makes a general assignment for the benefit of, or enters into
any composition or arrangement with, its creditors generally; (ii) applies for
or consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of the Collateral Manager or of any
substantial part of its properties or assets, or authorizes such an application
or consent, or proceedings seeking such appointment are commenced without such
authorization, consent or application against the Collateral Manager and
continue undismissed for 60 days; (iii) authorizes or files a voluntary petition
in bankruptcy, or applies for or consents (by admission of material allegations
of a petition or otherwise) to the application of any bankruptcy, winding-up,
reorganization, arrangement, readjustment of debt, insolvency or dissolution, or
authorizes such application or consent, or proceedings to such end are
instituted against the Collateral Manager without such authorization,
application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency;
or (iv) permits or suffers all or any substantial part of its properties or
assets to be sequestered or attached by court order and the order remains
undismissed for 60 days;

(d) the occurrence of any act constituting fraud or criminal negligence and
resulting in a conviction by the Collateral Manager or any managing director of
the Collateral Manager who has direct supervisory responsibility for the
investment activities of the Issuer and such managing director continues to have
such direct supervisory responsibility for a period of 30 days after such
conviction; or

(e) the occurrence of any event specified in clause (a) or (b) of the definition
of Event of Default which default is directly the result of any act or omission
of the Collateral Manager resulting from a breach of its duties under this
Agreement or under the Indenture (unrelated to the economic performance of the
Assets).

 

22



--------------------------------------------------------------------------------

If any of the events specified in this Section 13 shall occur, the Collateral
Manager shall give prompt written notice thereof to the Issuer, the Trustee and
each Rating Agency then rating the Notes upon the Collateral Manager’s having
actual knowledge of the occurrence of such event.

14. Action Upon Termination.

(a) From and after the effective date of termination of this Agreement, the
Collateral Manager shall not be entitled to compensation for further services
hereunder, but shall be paid all compensation accrued to the date of termination
and its pro rata portion of any Incentive Management Fee payable on the Payment
Date occurring immediately following such date of termination, as provided in
Section 8(c), and shall be entitled to receive any amounts owing under Sections
7, 8 and 10. For the avoidance of doubt, following the resignation or removal of
the Collateral Manager, any Deferred Management Fees will be treated as if the
outgoing Collateral Manager had given notice to the Trustee of the Collateral
Manager’s election to receive payment of all of the Deferred Management Fees and
shall be payable to the outgoing Collateral Manager on the next Payment Date in
accordance with the Priority of Payments and any ongoing discretionary deferral
by the outgoing Collateral Manager shall thereafter terminate and have no
further force or effect. Upon termination, the Collateral Manager shall as soon
as practicable:

(i) deliver to the Issuer or to the successor collateral manager if so directed
by the Issuer, all property and documents of the Trustee or the Issuer or
otherwise relating to the Assets then in the custody of the Collateral Manager;
provided that the Collateral Manager may keep copies of any documents required
to be retained in compliance with the record keeping requirements of the
Advisers Act; and

(ii) deliver to the Trustee an accounting with respect to the books and records
delivered to the Trustee or the successor collateral manager appointed pursuant
to Sections 12(e), (f) and (g).

Notwithstanding such termination, the Collateral Manager shall remain liable for
its acts or omissions hereunder to the extent set forth in Section 10 arising
prior to termination and for any expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including reasonable
attorneys’ fees) in respect of or arising out of a breach of the representations
and warranties made by the Collateral Manager in Section 17(b) or from any
failure of the Collateral Manager to comply with the provisions of this
Section 14 or its obligations under Section 2(h)(i) and Section 6 (with respect
to confidentiality).

The Collateral Manager agrees that, notwithstanding any termination, it shall
reasonably cooperate in any Proceeding arising in connection with this
Agreement, the Indenture or any of the Assets (excluding any such Proceeding in
which claims are asserted against the Collateral Manager) upon receipt of
appropriate indemnifications and expense reimbursement.

(b) The Issuer agrees that it shall give each Rating Agency then rating the
Rated Notes notice of any resignation or removal of the Collateral Manager under
this Agreement and of the appointment of any successor collateral manager.

 

23



--------------------------------------------------------------------------------

15. Use of Name.

The Collateral Manager hereby grants to the Issuer a non-exclusive,
non-transferable license to use the name “Carlyle” as part of the name of the
Issuer and in offering memoranda, statements and reports to investors and other
documents with respect to the Issuer. It is understood that the name “Carlyle”
and any logo associated with that name is the valuable property of the
Collateral Manager. From and after the effective date of termination of this
Agreement, the Collateral Manager shall be entitled to direct the Issuer to
cease to use the “Carlyle” name and logo and to take such action as may be
necessary to change their respective names and to eliminate all references to
such name and logo in the Issuer’s statements and reports to investors and other
documents in respect of the Issuer as promptly as possible thereafter, provided
that the Collateral Manager shall reimburse the Issuer for any reasonable fees
and expenses incurred in connection with such direction.

16. Assignments.

The Collateral Manager may not assign any of its rights or responsibilities
under this Agreement without (a) obtaining a Rating Agency Confirmation for such
assignment and (b) the written consent of the Issuer, a Majority of the
Controlling Class and a Majority of the Preferred Interests; provided that,
notwithstanding the foregoing, the Collateral Manager shall be permitted to
assign any or all of its rights and delegate any or all of its obligations under
this Agreement to an Affiliate (without the consent of the Issuer, a Majority of
the Controlling Class, a Majority of the Preferred Interests or any other
Person, or without obtaining a Rating Agency Confirmation) so long as such
Affiliate (A) has demonstrated an ability to professionally and competently
perform duties similar to those imposed upon the Collateral Manager under this
Agreement and the Indenture; (B) is legally qualified and has the capacity to
act as Collateral Manager under this Agreement; (C) has the systems and
technology, or rights to the systems and technology, necessary to perform the
duties and obligations being assigned or delegated to it; and (D) immediately
after such assignment performs its obligations under this Agreement using
substantially the same team of principal individuals which would have performed
such obligations had the assignment not occurred; provided, further, that to the
extent any consent is required under the Advisers Act for any assignment
pursuant to the immediately preceding proviso, the Collateral Manager will
obtain the consent of the Issuer (which may be by the Board of Managers).
Notwithstanding the foregoing, the assignment by the Collateral Manager of any
or all of its rights or the delegation of any or all of its obligations under
this Agreement to any Affiliate will require prompt notification to the
Controlling Class and each Rating Agency.

Notwithstanding the immediately preceding paragraph, without the consent of,
opportunity to object or any other action by, the Issuer or any holder of
Securities or any other Person, and without Rating Agency Confirmation, the
Collateral Manager may assign this Agreement and all of its rights or
obligations under this Agreement to any person into which the Collateral Manager
may be merged or converted or with which it may be consolidated, or any person
resulting from any merger, conversion or consolidation to which the Collateral
Manager or the collateral management business of the Collateral Manager is a
party, or any person otherwise acquiring or succeeding to all or substantially
all of the collateral management business of the Collateral Manager, provided
that the surviving entity (A) has demonstrated an ability to professionally and
competently perform duties similar to those imposed upon the

 

24



--------------------------------------------------------------------------------

Collateral Manager under this Agreement and the Indenture, (B) is legally
qualified and has the capacity to act as Collateral Manager under this Agreement
and (C) has the systems and technology, or rights to the systems and technology,
necessary to perform the duties and obligations being assigned or delegated to
it; provided, further, that, to the extent any consent is required under the
Advisers Act for any assignment pursuant to the immediately preceding proviso,
the Collateral Manager shall obtain the consent of the Issuer (which may be by
the Board of Managers).

Any assignment made in accordance with this Agreement shall bind the assignee
hereunder in the same manner as the Collateral Manager is bound, including
pursuant to any previously existing letter agreement. In addition, the assignee
shall execute and deliver to the Issuer, the Trustee and each Rating Agency then
rating the Rated Notes a counterpart of this Agreement naming such assignee as
Collateral Manager. Upon the execution and delivery of such a counterpart by the
assignee, the Collateral Manager shall be released from further obligation
pursuant to this Agreement, except with respect to its obligations arising under
Section 10 prior to such assignment and for any expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) in respect of or arising out of a breach of the
representations and warranties made by the Collateral Manager in Section 17(b)
or from any failure of the Collateral Manager to comply with the provisions of
this Section 16 or its obligations under Section 2(h)(i) and Section 6 (with
respect to confidentiality). In addition, Sections 8(c), 14, 15, 22, 24, 25 and
33 shall survive any release of the Collateral Manager from its obligations
under this Agreement pursuant to any assignment.

This Agreement shall not be assigned by the Issuer without the prior written
consent of the Collateral Manager, the Trustee and a Majority of each Class of
Securities, except in the case of assignment by the Issuer (i) to an entity
which is a successor to the Issuer permitted under the Indenture, in which case
such successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Issuer is bound thereunder, or (ii) to the
Trustee as contemplated by the Indenture. In the event of any assignment by the
Issuer, the Issuer shall use reasonable efforts to cause its successor to
execute and deliver to the Collateral Manager such documents as the Collateral
Manager shall consider reasonably necessary to effect fully such assignment.

17. Representations and Warranties.

(a) The Issuer hereby represents and warrants to the Collateral Manager as
follows:

(i) The Issuer is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has full
limited liability company power and authority to own its assets and the
securities proposed to be owned by it and included in the Assets and to transact
the business in which it is presently engaged and is duly qualified under the
laws of each jurisdiction where its ownership or lease of property or the
conduct of its business requires, or the performance of its obligations under
this Agreement, the Account Agreement, the Indenture or the Securities would
require such qualification, except for failures to be so qualified, authorized
or licensed that would not in the aggregate have a material adverse effect on
the business, operations, assets or financial condition of the Issuer.

 

25



--------------------------------------------------------------------------------

(ii) The Issuer has full limited liability company power and authority to
execute and deliver this Agreement, the Indenture, the Account Agreement and the
Securities and perform all obligations required hereunder and thereunder and has
taken all necessary action to authorize this Agreement, the Indenture, the
Account Agreement and the Securities on the terms and conditions hereof and
thereof and the execution, delivery and performance of this Agreement, the
Indenture, the Account Agreement and the Securities and the performance of all
obligations imposed upon it hereunder and thereunder. No consent of any other
person including, without limitation, stockholders and creditors of the Issuer,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority, other than those that may be required under state securities or “blue
sky” laws and those that have been or shall be obtained in connection with this
Agreement, the Indenture, the Account Agreement or the issuance of the
Securities, is required by the Issuer in connection with this Agreement, the
Indenture, the Account Agreement or the Securities or the execution, delivery,
performance, validity or enforceability of this Agreement, the Indenture, the
Account Agreement or the Securities or the obligations imposed upon it hereunder
or thereunder. This Agreement, the Indenture, the Account Agreement and the
Securities constitute, and each instrument or document required hereunder or
thereunder, when executed and delivered hereunder or thereunder, shall
constitute, the legally valid and binding obligation of the Issuer enforceable
against the Issuer in accordance with its terms, subject, as to enforcement, to
(A) the effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights, as such laws would apply in the event of any
bankruptcy, receivership, insolvency, winding up or similar event applicable to
the Issuer and (B) general equitable principles (whether enforceability of such
principles is considered in a proceeding at law or in equity).

(iii) The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder shall not violate any provision of
any existing law or regulation binding on the Issuer, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Issuer, or the organizational documents of, or any securities issued by, the
Issuer or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Issuer is a party or by which the Issuer
or any of its assets is or may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of the Issuer, and shall not result in or require the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking (other than the lien of the Indenture).

(iv) The Issuer is not an “investment company” which is required to be
registered under the Investment Company Act.

 

26



--------------------------------------------------------------------------------

(v) The Issuer is not in violation of its organizational documents or in breach
or violation of or in default under the Indenture, the Account Agreement or any
contract or agreement to which it is a party or by which it or any of its assets
may be bound, or any applicable statute or any rule, regulation or order of any
court, government agency or body having jurisdiction over the Issuer or its
properties, the breach or violation of which or default under which would have a
material adverse effect on the validity or enforceability of this Agreement or
the performance by the Issuer of its duties hereunder.

(b) The Collateral Manager hereby represents and warrants to the Issuer as
follows:

(i) The Collateral Manager is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full power and authority to own its assets and to transact the business
in which it is currently engaged and is duly qualified as a foreign limited
liability company and is in good standing under the laws of each jurisdiction
where the performance of this Agreement would require such qualification, except
for those jurisdictions in which the failure to be so qualified, authorized or
licensed would not have a material adverse effect on the validity or
enforceability of this Agreement and the provisions of the Indenture applicable
to the Collateral Manager; or the performance by the Collateral Manager of its
duties hereunder or thereunder. The Collateral Manager is a registered
investment adviser under the United States Investment Advisers Act of 1940, as
amended (the “Advisers Act”).

(ii) The Collateral Manager has the necessary power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
under the provisions of the Indenture applicable to the Collateral Manager and
has taken all necessary action to authorize this Agreement on the terms and
conditions hereof and the execution, delivery and performance of this Agreement
and all obligations required hereunder and under the terms of the Indenture
applicable to the Collateral Manager. No consent of any other person, including,
without limitation, creditors of the Collateral Manager, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Collateral Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement or the
obligations required hereunder or under the terms of the Indenture applicable to
the Collateral Manager. This Agreement has been, and each instrument and
document required hereunder or under the terms of the Indenture, will be,
executed and delivered by a duly authorized officer of the Collateral Manager,
and this Agreement constitutes, and each instrument and document required
hereunder or under the terms of the Indenture when executed and delivered by the
Collateral Manager hereunder or under the terms of the Indenture, will
constitute, the valid and legally binding obligations of the Collateral Manager
enforceable against the Collateral Manager in accordance with their terms,
subject, as to enforcement, to (A) the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights, as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Collateral Manager and (B) general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).

 

27



--------------------------------------------------------------------------------

(iii) The execution, delivery and performance of this Agreement and the
performance by the Collateral Manager of the terms of the Indenture applicable
to it will not violate any provision of any existing law or regulation binding
on the Collateral Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Collateral Manager, or the
organizational documents of, or any securities issued by the Collateral Manager
or of any mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Manager is a party or by which the
Collateral Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the business operations, assets or
financial condition of the Collateral Manager or any of its subsidiaries, and
will not result in or require the creation or imposition of any lien on any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

(iv) There is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Collateral Manager,
threatened that, if determined adversely to the Collateral Manager, would have a
material adverse effect upon the performance by the Collateral Manager of its
duties under, or on the validity or enforceability of, this Agreement and the
provisions of the Indenture applicable to the Collateral Manager hereunder.

(v) The Collateral Manager is not in violation of its organizational documents
or in breach or violation of or in default under any contract or agreement to
which it is a party or by which it or any of its property may be bound, or any
applicable statute or any rule, regulation or order of any court, government
agency or body having jurisdiction over the Collateral Manager or its
properties, the breach or violation of which or default under which would have a
material adverse effect on the validity or enforceability of this Agreement or
the provisions of the Indenture applicable to the Collateral Manager hereunder,
or the performance by the Collateral Manager of its duties hereunder or
thereunder.

(vi) The information (as such information may be amended or supplemented)
provided by the Collateral Manager expressly for inclusion in the Collateral
Manager Information does not purport to provide the scope of disclosure required
to be included in a prospectus with respect to a registrant in connection with
the offer and sale of securities of such registrant registered under the
Securities Act; however, the Collateral Manager Information contained in the
Offering Circular as of its date (or, if amended or supplemented, as consented
to by the Collateral Manager, as of the date of any such amendment or supplement
of or to such information), and as of the Closing Date does not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

28



--------------------------------------------------------------------------------

18. Observation Rights.

The Issuer covenants and agrees that, upon request by the Collateral Manager,
the Issuer shall notify the Collateral Manager in advance of each meeting of the
Board of Managers. In addition, upon request by the Collateral Manager, the
Issuer will provide to the Collateral Manager, at the time of distribution to
the Board of Managers, any materials to be distributed to the Board of Managers
in connection with such meeting. The Issuer will afford a representative of the
Collateral Manager the opportunity to be present at each such meeting upon
request by the Collateral Manager, in person or by telephone at the option of
the Collateral Manager.

19. Notices.

Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing (including by facsimile) and shall be deemed to have been duly given,
made and received when delivered against receipt or upon actual receipt of
registered or certified mail, postage prepaid, return receipt requested, or, in
the case of notice by facsimile or electronic mail, when received in legible
form (as evidenced by the sender’s written record of a telephone call to the
recipient in which the recipient acknowledged receipt of such facsimile or
electronic mail message), in each case addressed as set forth in Section 14.3 of
the Indenture.

Any party may alter the mailing address, facsimile number or electronic mail
address to which communications or copies are to be sent by giving notice of
such change of address in conformity with the provisions of this Section 19 for
the giving of notice.

20. Binding Nature of Agreement; Successors and Assigns; No Third-Party
Beneficiaries.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the Trustee and their respective heirs, personal representatives,
successors and assigns as provided herein. Other than the parties hereto and the
Trustee and their respective heirs, personal representatives, successors and
assigns there are and shall be no third-party beneficiaries of this Agreement.

21. Entire Agreement; Amendments.

This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof. This Agreement may not be modified or amended without the consent of
each Class materially and adversely affected by such amendment (other than in
respect of an amendment or modification of the type that may be made to the
Indenture without the consent of any holder of a Security) and subject to
obtaining Rating Agency Confirmation; provided that the Issuer will be entitled
to rely on a certificate of the Collateral Manager attesting that each such
class is not materially and adversely affected by such amendment and provided,
further, that no consent of the Holders may be required in connection

 

29



--------------------------------------------------------------------------------

with any amendment or modification to this Agreement the sole purpose of which
is to comply with changes in the Retention Requirements. For so long as any of
the Securities are listed on the Irish Stock Exchange, the Issuer shall cause a
copy of any amendment or modification of this Agreement to be sent to the Irish
Stock Exchange.

22. Conflict with the Indenture.

In the event that this Agreement requires any action to be taken with respect to
any matter and the Indenture requires that a different action be taken with
respect to such matter, and such actions are mutually exclusive, the provisions
of the Indenture in respect thereof shall control.

23. Subordination and Assignment.

The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Article XI of the Indenture and each of the Collateral Manager and Issuer hereby
consents to the assignment of this Agreement as provided in Section 15.1 of the
Indenture. Without limiting the foregoing, the Collateral Manager hereby
acknowledges and agrees that its claims in respect of any accrued and unpaid
Incentive Management Fee shall, both before and after the commencement of the
winding-up of the Issuer, be subordinated to the claims of the Holders of the
Preferred Interests to the payment of any distribution on the Preferred
Interests in the manner and to the extent provided in the Priority of Payments.

24. Governing Law; Submission to Jurisdiction; Venue, Etc.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

With respect to Proceedings relating to this Agreement, to the fullest extent
permitted by applicable law, each party irrevocably (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to claim that such Proceedings have been brought in an inconvenient forum
and further waives the right to object, with respect to such Proceedings, that
such court does not have any jurisdiction over such party. Nothing in this
Agreement precludes either party from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.

THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS TO
EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 19 OF THIS AGREEMENT. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

30



--------------------------------------------------------------------------------

25. Indulgences Not Waivers.

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

26. Costs and Expenses.

The reasonable costs and expenses (including the fees and disbursements of
counsel and accountants) incurred by the Collateral Manager in connection with
the negotiation and preparation of and the execution of this Agreement, and all
matters incident thereto, shall be borne by the Issuer as an Administrative
Expense.

27. Titles Not to Affect Interpretation.

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

28. Execution in Counterparts.

This Agreement may be executed in any number of counterparts by facsimile or
other written form of communication, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

29. Provisions Separable.

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

30. Number and Gender.

Words used herein, regardless of the number and gender specifically used, will
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

 

31



--------------------------------------------------------------------------------

31. Written Disclosure Statement.

The Issuer acknowledges receipt of Part II of the Collateral Manager’s Form ADV
filed with the Securities and Exchange Commission, as required by Rule 204-3
under the Advisers Act, more than 48 hours’ prior to the date of execution of
this Agreement.

32. Survival of Representations, Warranties and Indemnities.

Each representation and warranty made or deemed to be made herein or pursuant
hereto, and each indemnity provided for hereby, shall survive indefinitely.

33. Non Recourse.

(a) Notwithstanding any other provision of this Agreement to the contrary, no
recourse shall be had for the payment of any amount owing in respect of this
Agreement, from time to time and at any time, against any officer, director,
employee, stockholder or incorporator of the Issuer. All obligations of the
Issuer under this Agreement, shall constitute limited recourse obligations of
the Issuer. Recourse in respect of any obligations of the Issuer hereunder
shall, from time to time and at any time, be limited to the amounts derived from
or referable to the Assets available at such time distributed in accordance with
the Priority of Payments. Upon the exhaustion of the Assets, all remaining
claims against the Issuer arising from this Agreement or any transaction
contemplated hereby shall be extinguished and shall not thereafter revive.

(b) This Section 33 shall survive the termination of this Agreement.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CARLYLE GMS INVESTMENT MANAGEMENT L.L.C., as Collateral Manager By:  

/s/ Orit Mizrachi

  Name: Orit Mizrachi   Title: Officer CARLYLE GMS FINANCE MM CLO 2015-1 LLC, as
Issuer By:  

/s/ Donald J. Puglisi

  Name: Donald J. Puglisi   Title: Independent Manager

[Signature Page to Collateral Management Agreement]